UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 29, 2012 ITEM 1. SCHEDULE OF INVESTMENTS California Tax-Free Income Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value Municipal Bonds 96.7% (Cost $242,377,454) California 87.9% ABAG Finance Authority for Nonprofit Corps. Institute on Aging 5.650 08/15/38 $1,000,000 1,042,660 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08/01/39 1,000,000 1,162,040 Anaheim Certificates of Participation Convention Center (D)(P) 11.613 07/16/23 2,000,000 2,016,760 Anaheim Public Financing Authority Public Improvement Project, Series C (D)(Z) Zero 09/01/18 3,000,000 2,400,390 Antioch Public Financing Authority, Series B 5.850 09/02/15 1,130,000 1,132,384 Belmont Community Facilities Library Project, Series A (D) 5.750 08/01/24 1,000,000 1,225,860 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06/01/35 1,765,000 1,659,700 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06/01/43 5,000,000 4,750,000 California County Tobacco Securitization Agency Public Improvements 5.250 06/01/21 4,590,000 4,270,628 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06/01/33 850,000 797,300 California Educational Facilities Authority College and University Financing Project 5.000 02/01/26 4,525,000 4,206,757 California Educational Facilities Authority Woodbury University 5.000 01/01/25 1,800,000 1,690,920 California Educational Facilities Authority Woodbury University 5.000 01/01/30 2,000,000 1,811,080 California Health Facilities Financing Kaiser Permanente, Series A 5.250 04/01/39 2,500,000 2,601,400 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07/01/23 1,000,000 1,078,170 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10/01/33 1,000,000 1,190,030 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11/15/36 1,000,000 1,064,370 California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02/01/39 2,000,000 2,218,400 California Infrastructure & Economic Development Bank Performing Arts Center 5.000 12/01/27 500,000 535,855 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11/01/23 2,000,000 2,082,860 California State Public Works Board Department of Corrections, Series A (D) 5.000 12/01/19 5,000,000 5,567,450 California State Public Works Board Department of Corrections, Series C 5.500 06/01/18 5,000,000 5,281,300 California State Public Works Board Trustees California State University, Series D 6.250 04/01/34 2,000,000 2,304,600 California State University Revenue College and University Revenue, Series A 5.250 11/01/34 1,000,000 1,109,430 California Statewide Communities Development Authority American Baptist Homes West 6.250 10/01/39 2,000,000 2,112,220 California Statewide Communities Development Authority Senior Living of Southern California 7.250 11/15/41 1,700,000 1,888,105 1 California Tax-Free Income Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value California (continued) California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10/01/38 $2,000,000 $2,105,960 California Statewide Communities Development Authority University of California - Irvine 5.750 05/15/32 1,230,000 1,302,164 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05/01/37 2,500,000 2,360,600 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05/01/37 4,000,000 3,776,960 Capistrano Unified School District No. 90-2 Talega 5.875 09/01/23 500,000 510,700 Capistrano Unified School District No. 90-2 Talega 6.000 09/01/33 750,000 759,555 Center Unified School District, Series C (D)(Z) Zero 09/01/16 2,145,000 1,932,066 Cloverdale Community Development Agency 5.500 09/01/38 3,000,000 2,589,420 Contra Costa County Public Financing Authority, Series A (D) 5.000 06/01/28 1,230,000 1,231,021 Corona Community Facilities District No. 97-2 5.875 09/01/23 1,035,000 1,041,055 East Side Union High School District-Santa Clara County (D) 5.250 09/01/24 2,500,000 3,079,125 Folsom Public Financing Authority, Series B 5.125 09/01/26 1,000,000 993,430 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (D)(Z) Zero 01/15/25 6,615,000 3,066,516 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/36 30,000,000 6,581,400 Fresno Sewer Revenue, Series A-1 (D) 5.250 09/01/19 1,000,000 1,153,280 Fullerton Community Facilities District No: 1 6.200 09/01/32 1,000,000 1,010,450 Golden State Tobacco Securitization Corp. Escrowed to Maturity, Series 2003 A-1 6.250 06/01/33 1,850,000 1,963,239 Golden State Tobacco Securitization Corp. Series A (D) 5.000 06/01/35 13,750,000 13,806,238 Inglewood Unified School District (D) 5.250 10/15/26 5,000,000 5,432,600 Kern County, Capital Improvements Project, Series A (D) 5.750 08/01/35 1,000,000 1,111,890 Laguna-Salada Union School District, Series C (D)(Z) Zero 08/01/26 1,000,000 517,510 Lancaster School District School Improvements (D)(Z) Zero 04/01/19 1,730,000 1,391,820 Lancaster School District School Improvements (D)(Z) Zero 04/01/22 1,380,000 947,494 Lee Lake Water District Community Facilities District No: 2 Montecito Ranch 6.125 09/01/27 1,200,000 1,206,948 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05/15/18 2,660,000 3,302,337 Long Beach Special Tax Community Community Facilities, District 6 6.250 10/01/26 2,500,000 2,508,850 Los Angeles Community College District 2008 Election, Series A 6.000 08/01/33 4,000,000 4,775,440 Los Angeles Community Facilities District No: 3 Cascades Business Park 6.400 09/01/22 655,000 660,888 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11/01/39 2,500,000 3,080,300 Modesto Community Facilities District No: 4-1 5.100 09/01/26 3,000,000 2,954,700 New Haven Unified School District, Series B (D)(Z) Zero 08/01/22 14,200,000 8,242,532 Northern California Power Agency California - Oregon Transportation Project, Series A (D) 7.000 05/01/13 70,000 72,925 Orange County Improvement Bond Act 1915, Series B 5.750 09/02/33 1,365,000 1,379,496 Oxnard Community Facilities District: No. 3 Seabridge 5.000 09/01/35 1,490,000 1,494,157 Paramount Unified School District, Series B (D)(Z) Zero 09/01/25 4,735,000 2,672,576 2 California Tax-Free Income Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value California (continued) Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01/01/18 $615,000 $704,212 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11/01/36 1,550,000 1,390,087 Riverside County Asset Leasing Corp. Health, Hospital & Nursing Home Improvements, Series A 6.500 06/01/12 355,000 360,243 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08/01/24 350,000 490,525 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08/01/17 6,910,000 7,279,547 San Bruno Park School District School Improvements, Series B (D)(Z) Zero 08/01/21 1,015,000 735,489 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03/01/40 1,000,000 1,046,760 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 1,000,000 1,000,400 San Diego Redevelopment Agency City Heights, Series A 5.800 09/01/28 1,395,000 1,395,223 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09/01/17 1,600,000 1,232,368 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09/01/18 1,700,000 1,216,639 San Diego Unified School District, Election of 1998, Series A (D)(Z) Zero 07/01/21 2,500,000 1,785,000 San Francisco City & County Redevelopment Agency Community Facilities, District No. 6, Series A 6.000 08/01/25 2,500,000 2,511,975 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08/01/35 1,250,000 1,195,888 San Francisco City & County Redevelopment Agency Mission Bay South Redevelopment, Series D 7.000 08/01/41 1,000,000 1,122,590 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08/01/39 1,000,000 1,085,750 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08/01/39 700,000 778,484 San Francisco State Building Authority, Series A 5.000 10/01/13 925,000 951,705 San Joaquin County County Administration Building (D) 5.000 11/15/29 2,965,000 3,108,714 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/14 5,000,000 4,966,150 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/22 6,500,000 5,241,080 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01/15/21 5,000,000 4,765,800 San Mateo County Joint Power Authority (D) 5.000 07/01/21 1,815,000 2,061,949 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/19 1,790,000 2,090,935 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/24 10,000,000 11,533,000 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D)(Z) Zero 09/01/20 1,275,000 866,210 Santaluz Community Facilities District No: 2 Improvement Area No. 1 6.375 09/01/30 1,485,000 1,485,505 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11/01/26 2,000,000 2,149,220 3 California Tax-Free Income Fund As of 2-29-12 (Unaudited) Maturity Rate (%) date Par value Value California (continued) State of California (D) 4.750 04/01/29 $2,920,000 $2,924,876 State of California 5.000 09/01/41 1,500,000 1,600,515 State of California 5.000 10/01/41 2,000,000 2,134,920 State of California Public Improvements 5.125 04/01/23 2,000,000 2,147,800 State of California Recreation Facilities and School Improvements 6.500 04/01/33 5,000,000 6,149,350 State of California Water, Utility and Highway Improvements 5.250 03/01/30 2,000,000 2,241,040 Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06/01/31 2,000,000 2,006,340 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01/01/29 1,000,000 1,143,230 Vallejo Sanitation & Flood Control District (D) 5.000 07/01/19 1,945,000 2,024,803 West Covina Redevelopment Agency Fashion Plaza 6.000 09/01/22 3,000,000 3,552,270 Puerto Rico 8.8% Commonwealth of Puerto Rico 6.500 07/01/15 6,000,000 6,834,240 Commonwealth of Puerto Rico Public Improvement - Series A 5.750 07/01/41 5,000,000 5,471,950 Commonwealth of Puerto Rico, Series A 5.375 07/01/33 1,250,000 1,308,263 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.125 07/01/24 1,750,000 2,103,885 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 5.125 07/01/37 1,000,000 1,000,320 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07/01/38 80,000 80,022 Puerto Rico Highway & Transportation Authority Prerefunded, Series Z (D) 6.250 07/01/14 940,000 1,069,541 Puerto Rico Highway & Transportation Authority Unrefunded, Series Z (D) 6.250 07/01/14 2,310,000 2,537,627 Puerto Rico Industrial Tourist Education Medical & Environment Authority, Hospital de la Concepcion 6.500 11/15/20 500,000 502,120 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08/01/32 3,000,000 2,934,240 Shares Value Short-Term Investments 1.2% (Cost $3,193,000) Repurchase Agreement 1.2 % Repurchase Agreement with State Street Corp. dated 2-29-12 at 0.010% to be repurchased at $3,193,001 on 3-1-12, collateralized by $3,250,000 Federal National Mortgage Association, 0.600% due 9-27-13 (valued at $3,258,125, including interest) 3,193,000 3,193,000 Total investments (Cost $247,349,188)† 97.9% Other assets and liabilities, net 2.1% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 4 California Tax-Free Income Fund As of 2-29-12 (Unaudited) AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a percentage of total investments Ambac Financial Group, Inc. 3.0% Assured Guarantee Corp. 0.4% Assured Guaranty Municipal Corp. 6.0% Financial Guaranty Insurance Corp. 5.2% National Public Finance Guarantee Corp. 20.3% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 2-29-12, the aggregate cost of investment securities for federal income tax purposes was $245,570,454. Net unrealized appreciation aggregated $20,157,657, of which $22,276,975 related to appreciated investment securities and $2,119,318 related to depreciated investment securities. The Fund has the following sector composition as a percentage of total net assets on 2-29-12: General Obligation Bonds 20.1% Revenue Bonds Facilities 19.9% Tobacco 12.3% Transportation 11.6% Education 7.3% Health Care 5.5% Water & Sewer 1.6% Utilities 1.3% Pollution 0.8% Other Revenue 16.3% Short-Term Investments & Other 3.3% 5 California Tax-Free Income Fund Notes to the Schedule of Investments As of 2-29-12 (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
